Walton, J.
The plaintiff in his declaration avers that his wife was made sick, that he thereby lost her comfort and services and was put to great expense for medicine and medical aid, in consequence of the illegal acts of the defendants. For such injuries he was undoubtedly entitled to recover damages. But the action beimr in his name alone. *252he could not recover for her " mental anguish in being separated from her husband,” nor for her " feelings as a woman compelled to abandon a chosen residence and turn her back on associations formed in early life;” Damages for such injuries, if recoverable at all, can only be recovered in an action in which husband and wife join. On this point the instructions of the presiding Judge were erroneous. See opinion of the Court in Laughlin v. Eaton, 54 Maine, 156, and authorities there cited. • Exceptions sustained.

New trial granted.

Appleton, C. J., Kent, Barrows and Danporth, JJ., concurred.